DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5-6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0136221 A1 (Miyazaki) further in view of US 2009/0269490 A1 (Moriyama) as evidenced by US 2008/0296740 A1 (Kawano).

Re claim 2, Miyazaki teaches a manufacturing method for a solar cell (solar cell element 10), the method comprising: 
forming a semiconductor layer (second semiconductor region 3) of a second conductivity type on a crystalline semiconductor substrate of a first conductivity type ([0020]); and 
forming a thin film (antireflective 7) by a CVD method ([0111]) such that the thin film extends from a light receiving surface side of the semiconductor substrate to a side surface of the semiconductor substrate (Fig. 3).

Miyazaki is silent with regards to the specific mount which is used to support the substrate during the thin film deposition process.  However, Miyazaki does teach that the thin film is formed by a deposition method in an apparatus having a chamber ([0111]).

Moriyama teaches a deposition apparatus: 
wherein layers are formed on a silicon substrate by placing the semiconductor substrate (silicon substrate 101) on a mount (susceptor 102) provided in a film forming chamber (chamber 103) with the semiconductor substrate brought into contact with the 
the mount has a through hole (holes 106) that has an opening in a first contact surface of the mount contacting a second contact surface of the semiconductor substrate, passes through the mount, and opens into the film forming chamber at another end, 
the forming of the thin film includes forming the thin film on surfaces of the semiconductor substrate excluding the second contact surface by bringing the semiconductor substrate into contact with the first contact surface by the evacuating and decompressing of the film forming chamber exerting a force countering the warping force on the semiconductor substrate (Fig. 1 [0025-0057]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to form the thin film of Miyazaki in a deposition chamber as described in Moriyama especially using the mount of Moriyama.

The motivation to do so is that Miyazaki is silent with regard to the appropriate apparatus to use to form the thin film and thus the ordinary skilled artisan would look to Moriyama to find an acceptable deposition apparatus to form said film.  Additionally, using the apparatus of Moriyama has provides the predictable result of allowing the wafer to remain in close contact with the susceptor so that the wafer does not come out of alignment during the deposition process ([0048]).



However, Miyazaki teaches that the antireflection film is a SiN film formed by a CVD method on a silicon substrate (Miyazaki [0020-0024, 0111]) and Moriyama teaches that the film chamber is evacuated which is what forces the wafer to be in contact with the mount during heated deposition processes in order to account for substrate warpage (Moriyama [0005, 0008, 0025-0057]). 

Kawano teaches that due to the difference in thermal expansion coefficients between SiN and silicon when SiN is deposited on Si the entire substrate warps into a curved shape (Fig. 6A [0009-0010]).

Therefore, the ordinary skilled artisan would be apprised of the knowledge that performing the deposition of Miyazaki would lead to warping of the substrate and would additionally find that performing the method of Miyazaki using the apparatus of Moriyama would suction the substrate to the mount sufficiently to counter said warpage due to the overwhelming and controlled suction force through the mount as is explicitly taught in Moriyama.

Re claim 5, Miyazaki and Moriyama further teach wherein the forming the antireflective thin film includes: 

a second decompression of further reducing the pressure to a second pressure and bringing the semiconductor substrate into close contact with the mount ([0044-0049]); and 
a source gas supplying of supplying the source gas into the film forming chamber ([0050]).

Re claim 6, Miyazaki and Moriyama further teach wherein in the source gas supplying, the pressure in the film forming chamber is maintained at the first pressure or lower ([0049]).

Re claim 25, a manufacturing method for a solar cell, the method comprising: 
forming a thin film (antireflective 7) on a first main surface and a side surface of the semiconductor substrate by a CVD method ([0111]).

Miyazaki is silent with regards to the specific mount which is used to support the substrate during the thin film deposition process.  However, Miyazaki does teach that the thin film is formed by a deposition method in an apparatus having a chamber ([0111]).


while evacuating and decompressing the film forming chamber and supplying a source gas into the film forming chamber ([0046-0049]), wherein the mount includes: 
a third main surface on which the semiconductor substrate is mounted; 
a fourth main surface opposite the third main surface; and 
a through hole (holes 106), the through hole includes: 
a first opening on one end side of the mount in a first region of the third main surface, the first region being a region where the second main surface of the semiconductor substrate is brought into contact, the first opening being the opening of the through hole in the first contact surface of the mount; and 
a second opening on the other side of the mount on the fourth main surface and opened into the film forming chamber, 
at the mounting the semiconductor substrate, the semiconductor substrate is mounted on the mount so that the second main surface of the semiconductor substrate closes the first opening, and 
the forming the thin film is performed by bringing the second main surface of the semiconductor substrate into contact with the third main surface of the mount, by the evacuating and decompressing of the film forming chamber exerting a force countering the warping force on the semiconductor substrate, and forming the thin film on the first 

It would have been obvious to one of ordinary skill in the art at the time of the invention to form the thin film of Miyazaki in a deposition chamber as described in Moriyama especially using the mount of Moriyama.

The motivation to do so is that Miyazaki is silent with regard to the appropriate apparatus to use to form the thin film and thus the ordinary skilled artisan would look to Moriyama to find an acceptable deposition apparatus to form said film.  Additionally, using the apparatus of Moriyama provides the predictable result of allowing the wafer to remain in close contact with the susceptor so that the wafer does not come out of alignment during the deposition process ([0048]).

Neither Miyazaki nor Moriyama explicitly teach the CVD method causes a warping force on the semiconductor substrate directed away from the third main surface of the mount at a center of the second contact surface of the semiconductor.  

However, Miyazaki teaches that the antireflection film is a SiN film formed by a CVD method on a silicon substrate (Miyazaki [0020-0024, 0111]) and Moriyama teaches that the film chamber is evacuated which is what forces the wafer to be in contact with the mount during heated deposition processes in order to account for substrate warpage (Moriyama [0005, 0008, 0025-0057]). 

Kawano teaches that due to the difference in thermal expansion coefficients between SiN and silicon when SiN is deposited on Si the entire substrate warps into a curved shape (Fig. 6A [0009-0010]).

Therefore the ordinary skilled artisan would be apprised of the knowledge that performing the deposition of Miyazaki would lead to warping of the substrate and would additionally find that performing the method of Miyazaki using the apparatus of Moriyama would suction the substrate to the mount sufficiently to counter said warpage due to the overwhelming and controlled suction force through the mount as is explicitly taught in Moriyama.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0136221 A1 (Miyazaki) further in view of US 2009/0269490 A1 (Moriyama) further in view of US 2008/0277885 A1 (Duff).

Re claims 26 and 27, Miyazaki 20and Moriyama teach the manufacturing method for a solar cell according to claim 2 and claim 25, however, Moriyama does not explicitly teach wherein the first contact surface of the mount is flat. 

	Duff teaches that conventional vacuum pulling mounts are flat ([0002]).

.

Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  while the prior art teaches all the limitations of the claims upon which claims 28 and 29 depend, the prior art does not explicitly teach nor render obvious all of these limitations and additionally wherein a vacuum mount having a single port with a single small opening that opens on the other side of the chuck to the chamber, not a separate vacuum source, has the ability to seal a convex warped substrate down to the chuck surface.


Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. Applicant argues on pages 9-11 that Moriyama teaches that the substrate has a concave warpage whereas the claim now requires a convex warpage.  This is not found to be persuasive. The claims are directed to a method of fabricating a . 
The rejection relies on Miyazaki to teach a method of fabricating a solar cell, the prior art method adequately teaches all the active processing steps as required by the claim but does not mention the apparatus in which it was performed including the style of chuck. Moriyama is used to teach a known apparatus for performing a method of fabricating a solar cell including CVD and further teaches a vacuum chuck used to support the substrate during processing. As detailed in the rejection above, because Miyazaki does not mention any details about the apparatus needed to perform the method one must look to Moriyama to find a CVD apparatus capable of performing the method of Miyazaki. Additionally, the vacuum chuck is especially important in Moriyama because it holds down the substrate to match the surface profile of the vacuum chuck. 
As stated previously, Applicant has claimed that in performing the CVD process there is an unwanted result of convex warping, however Applicant has not claimed how or why this warpage occurs but merely that it is the result of the CVD process.  Thus the rejection looks to Kawana for evidence of known convex warping due to performing a 
Applicant argues that it is improper to conclude that the vacuum chuck of Moriyama would be capable of adhering a convex warped substrate to its surface.  Applicant relies on the schematic figures in the instant application to show the extent of the warpage in question.  However, Applicant has not supported that the schematic figures included in the instant application are the actual proportions of the claimed structures nor has Applicant provided these figures with scale or dimensions. Therefore, it is impossible to ascertain the extent of the warpage in order to determine whether the vacuum chuck of Moriyama would be capable of sealing it to the chuck surface.  Applicant would need support for a warpage that would exceed the 2-30 microns taught in Moriyama which is heretofore unmentioned in the instant application. Applicant has no details about the CVD process that is responsible for the convex warpage, no .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812